         Case 1:19-cv-02835-DLF Document 2 Filed 10/07/19 Page 1 of 7



                   UNITED STATES DISTRICT COURT
                   FOR THE DISTRICT OF COLUMBIA



American Immigration Lawyers Association,
1331 G Street, NW Suite 300                     Case No.
Washington, D.C. 20005-3142

Parrilli Renison, LLP
610 SW Broadway Suite 505
Portland, Oregon 97205


                  Plaintiffs,

   v.
Kenneth Cuccinelli, in his Official Capacity,
Acting Director, U.S. Citizenship and
Immigration Services,
c/o Office of the General Counsel
245 Murray Lane, SW
Mail Stop 0485
Washington, DC 20528-0485

U.S. Citizenship and Immigration Services;
c/o Office of the General Counsel
245 Murray Lane, SW
Mail Stop 0485
Washington, DC 20528-0485
                 Defendants.


        PLAINTIFFS’ EMERGENCY MOTION FOR TEMPORARY
        RESTRAINING ORDER AND PRELIMINARY INJUNCTION

      Plaintiffs, American Immigration Lawyers Association, and Parrilli Renison,
LLP, ask this Court to immediately enter a temporary restraining order and
         Case 1:19-cv-02835-DLF Document 2 Filed 10/07/19 Page 2 of 7




preliminary injunction against Defendants pursuant to Rule 65 of the Federal Rules
of Civil Procedure. In support thereof, Plaintiffs respectfully state as follows:

1.    Defendants’ have arbitrarily, capriciously, and unlawfully issued “public

charge” regulations, “Inadmissibility on Public Charge Grounds,” 84 Fed. Reg.

41,292 (Aug. 14, 2019) (to be codified at 8 C.F.R. Parts103, 212-14, 245, 248),

without either of the following: issuing the requisite forms to comply with the rule;

or providing adequate notice and meaningful opportunity to prepare to meet the

requirements of the final forms, if any, to allow for the filing of immigration

benefits provided under the Immigration and Nationality Act (“INA”).

2.    Defendants have specifically announced that USCIS will no longer accept

the current editions of forms necessary to apply for immigration benefits, including

Forms I-485, I-129, I-539, I-864 and I-864EZ, if postmarked on or after October

15, 2019.

3.    Defendants have neither issued final versions of the revised forms, nor

announced it will extend a period in which it will accept the current versions.

4.    Defendants’ actions, if not immediately enjoined, will violate the right to

apply for immigration benefits under the INA and accompanying regulations.

5.    Immediate injunctive relief is essential because Plaintiffs have a substantial

likelihood of success on the merits of their complaint; Plaintiffs will suffer

irreparable harm in the absence of injunctive relief; there is no adequate remedy

available at law; the balance of hardships favor Plaintiffs, and the requested
         Case 1:19-cv-02835-DLF Document 2 Filed 10/07/19 Page 3 of 7




injunctive relief will not harm the public interest. Everyday begets further

confusion and harm to Plaintiffs’ core mission of serving those seeking

immigration benefits provided under the INA.

6.    The facts and legal arguments supporting this motion are set forth in detail

Plaintiffs’ Memorandum of Points and Authorities filed contemporaneously

herewith.

      WHEREFORE, Plaintiffs respectfully request this Court to enter an

immediate order granting Plaintiffs request for immediate injunctive relief and

directing Defendants to immediately delay its self-imposed October 15, 2019

deadline to no longer accept the available forms necessary to apply for

immigration benefits for the duration of this proceeding.

                                       Respectfully submitted,


                                       /s/Jesse M. Bless
                                       Jesse M. Bless (MA BBO # 660713)
                                       American Immigration Lawyers Association
                                       1301 G. Street, Ste. 300
                                       Washington, D.C. 20033
                                       (781) 704-3897
                                       jbless@aila.org

                                       /s/Brent Renison
                                       Brent Renison
                                       Parrilli Renison, LLC
                                       610 SW Broadway Suite 505
                                       Portland, Oregon 97205
                                       brent@entrylaw.com
         Case 1:19-cv-02835-DLF Document 2 Filed 10/07/19 Page 4 of 7




 CERTIFICATION PURSUANT TO FED. R. CIV. P 65(b)(1)(B) & LOCAL
                    COURT RULE 7(m)

      Undersigned counsel for plaintiffs hereby certifies, pursuant to Fed. R. Civ.

P. 65(b)(1)(B) and LCvR 7(m) that I provided notice to Defendants by discussing

the substance of this motion with counsel at the Department of Justice in advance

of filing. The government opposed our motion and effort to settle the litigation.

Due to the short time between filing of this motion and the impending deadline

imposed by Defendants for rejection of current forms, additional notice and an

opportunity to be heard in opposition should not be required because of the

immediate and irreparable injury to Plaintiffs that would result if the government

agencies involved were provided with opportunity to respond before a temporary

restraining order is issued. Pursuant to Fed. R. Civ. P. 65(b)(2) the temporary

restraining order may not exceed 14 days, during which time the defendants may

accept the injunction, oppose a preliminary injunction, or move to dissolve the

order. There will be no harm to USCIS by granting the temporary restraining order.

                                       /s/Jesse M. Bless
                                       Jesse M. Bless (MA BBO # 660713)
                                       American Immigration Lawyers Association
                                       1301 G. Street, Ste. 300
                                       Washington, D.C. 20033
                                       (781) 704-3897
                                       jbless@aila.org
          Case 1:19-cv-02835-DLF Document 2 Filed 10/07/19 Page 5 of 7



                    UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF COLUMBIA



American Immigration Lawyers Association,
1331 G Street, NW Suite 300                     Case No.
Washington, D.C. 20005-3142

Parrilli Renison, LLP
610 SW Broadway Suite 505
Portland, Oregon 97205


                   Plaintiffs,

   v.
Kenneth Cuccinelli, in his Official Capacity,
Acting Director, U.S. Citizenship and
Immigration Services,
c/o Office of the General Counsel
245 Murray Lane, SW
Mail Stop 0485
Washington, DC 20528-0485

U.S. Citizenship and Immigration Services;
c/o Office of the General Counsel
245 Murray Lane, SW
Mail Stop 0485
Washington, DC 20528-0485
                  Defendants.


                                 [PROPOSED] ORDER

        Plaintiffs’ motion for an EMERGENCY MOTION FOR TEMPORARY

RESTRAINING ORDER is granted. Defendants are hereby ordered to
         Case 1:19-cv-02835-DLF Document 2 Filed 10/07/19 Page 6 of 7




immediately delay its self-imposed October 15, 2019 deadline to no longer accept

the available immigration forms necessary to apply for immigration benefits for the

duration of this proceeding or until otherwise ordered from this court.

      SO ORDERED.

                                             ___________________________
                                             United States District Court Judge
         Case 1:19-cv-02835-DLF Document 2 Filed 10/07/19 Page 7 of 7




                          CERTIFICATE OF SERVICE

      I hereby certify that on October 7, 2019, I electronically filed the foregoing

with the Clerk for the United States District Court for the District of Columbia by

using the Court’s Electronic Court Filing system. A true and correct copy of the

motion has been served via the Court’s ECF system on all counsel of record.

Because of the Court’s transfer to the NextGen system, I have also mailed or

otherwise caused a copy of the foregoing to:

                    Jessie K. Liu
                    U.S. Attorney for the District of Columbia
                    United States Department of Justice
                    555 4th St NW
                    Washington, DC 20530

                    Eric J. Soskin
                    Senior Trial Counsel
                    Civil Division, Federal Programs Branch
                    (202) 353-0533
                    eric.soskin@usdoj.gov


                                        /s/Jesse M. Bless
                                        Jesse M. Bless (MA BBO # 660713)
                                        American Immigration Lawyers Association
                                        1301 G. Street, Ste. 300
                                        Washington, D.C. 20033
                                        (781) 704-3897
                                        jbless@aila.org
